Citation Nr: 1012677	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-19 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1989 to 
January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted service connection 
for depression, assigning a 10 percent disability 
evaluation; continued a 60 percent disability evaluation for 
systemic lupus erythematosus; denied service connection for 
fibromyalgia, hypothyroidism, and a liver condition; and 
denied entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  In April 2007, the Veteran submitted a 
notice of disagreement (NOD) with regard to the issues of 
fibromyalgia, hypothyroidism, a liver condition, and TDIU.  
She subsequently perfected her appeal for TDIU in June 2008.

Although the Veteran submitted an NOD for the issues of 
fibromyalgia, hypothyroidism, and a liver condition, she did 
not perfect her appeal of these issues.  Thus, these three 
issues are not in appellate status and will not be addressed 
any further herein.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the 
VA administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 9) after a statement of the case 
is issued by VA).

In August 2008, the Veteran presented sworn testimony during 
a Travel Board hearing in Pittsburgh, Pennsylvania, which 
was chaired by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on her part.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's 
claim of entitlement to TDIU.

In March 2009, the Veteran submitted a November 2008 
Physical Capacity Evaluation, completed by Dr. S. V.  
Additionally, in September 2009, she submitted a letter from 
the Social Security Administration (SSA), indicating that 
she had been awarded monthly disability benefits beginning 
July 2009.  This evidence, though pertinent to the Veteran's 
claim, has not been considered by the RO.  Further, the 
Veteran has not submitted a waiver of the RO's initial 
consideration of this evidence.  In these circumstances, the 
law requires that the Board return the appeal to the AMC/RO 
for initial consideration of the new evidence.  See Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (Fed. Cir. 2003); 38 U.S.C.A. § 7104 
(2009); 38 C.F.R. § 20.1304(c) (2009).

As noted above, the Veteran submitted a letter from SSA, 
indicating that she was in receipt of SSA disability 
benefits as of July 2009.  However, there are no additional 
records from the SSA contained in the claims file, nor is 
there any indication that VA attempted to obtain them.  
Under the duty to assist, VA will make as many requests as 
are necessary to obtain relevant records from a Federal 
department or agency, to include SSA.  See 38 C.F.R. 
§ 3.159(c)(2) (2009).  When VA has actual notice of the 
existence of records held by SSA that appear relevant to the 
claim before VA, VA has a duty to assist by requesting those 
records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 369-70 (1992).  Thus, the AMC/RO should attempt to 
obtain all relevant SSA records.

Finally, the Veteran was afforded VA general medical and 
psychiatric examinations with regard to her TDIU claim in 
December 2005.  The psychiatric examination report indicated 
that the severity of the Veteran's psychiatric symptoms 
alone did not render her unemployable.  The general medical 
examination report indicated that the Veteran did not appear 
to be a candidate for physical employment due to her 
physical weakness, and that she reported experiencing 
difficulty concentrating, even while performing sedentary 
employment.  Although the examiner ruled out physical 
employment and noted the Veteran's complaints of difficulty 
concentrating, she did not offer an opinion on the Veteran's 
ability to perform sedentary employment.  Importantly, the 
Veteran's past work history reflects that she is qualified 
for and has previously been employed in sedentary jobs.  
Thus, the December 2005 VA general medical examination is 
not adequate to render a decision on entitlement to TDIU.  
See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (When 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  The Veteran must be afforded a new VA 
examination to address her employability with regard to 
sedentary employment.

Additionally, the only VA examination of record is over 
4 years old.  Further, the award of SSA disability benefits 
indicates a potential worsening of the Veteran's 
disabilities since she was last examined.  The duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2009).  Therefore, the 
Board finds that a new VA examination is also warranted in 
order to determine the Veteran's current level of 
disability.

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  See Colvin at 175.  For 
the reasons described above, the Veteran's claim of 
entitlement to TDIU must be remanded for a new VA 
examination.

As this issue is being remanded, the Board will take the 
opportunity to obtain any VA treatment records not yet 
associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file any outstanding VA treatment records 
prepared since December 19, 2005.  

2.  Obtain and associate with the claims 
file all SSA records regarding the 
Veteran's disability claim and any medical 
records relied upon to make its decision.  
If, after making reasonable efforts, the 
AMC/RO cannot obtain these records, it 
must specifically document what attempts 
were made to obtain the records, and 
indicate in writing that further attempts 
to locate or obtain any government records 
would be futile.  The AMC/RO must then: 
(a) notify the Veteran of the records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The Veteran must then be given an 
opportunity to respond.

3.  Schedule the Veteran for a VA 
examination to determine the impact her 
service-connected disabilities have on her 
employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The entire claims file, 
including a copy of this remand, must be 
made available to the examiner for review, 
and the examination report should reflect 
that such a review was accomplished.  The 
examiner should elicit from the Veteran, 
and record for clinical purposes, a full 
employment and educational history.

The examiner should provide an opinion as 
to whether the Veteran is unable to obtain 
or maintain substantially gainful 
employment due solely to her service-
connected disabilities, consistent with 
her education and occupational experience, 
irrespective of age and any non- service-
connected disorders.  The examiner should 
specifically comment on the Veteran's 
ability to perform sedentary employment.  
The examiner should provide a complete 
rationale for any opinion provided.

4.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim of entitlement to TDIU 
should be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case should be provided to the 
Veteran.  After she has had an adequate 
opportunity to respond, this issue should 
be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, 
is needed for a comprehensive and correct adjudication of 
her claim.  Her cooperation in VA's efforts to develop her 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).

